DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the May 11, 2021 Office Action, filed on August 9, 2021, is acknowledged.
Any rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

Claim Status
Claims 3-4, 7, 10, 12-13, 17, 19-22, 24, and 26-30 are cancelled.  Claims 1-2, 5-6, 8-9, 11, 14-16, 18, 23, 25, and 31-34 are pending.  Claims 1 and 32-34 are withdrawn.  Claims 5, 9, 15, 18, 23, and 31 are amended.  Claims 32-34 are new. Claims 2, 5-6, 8-9, 11, 14-16, 18, 23, 25, and 31 are currently under examination.  

Election/Restrictions
Applicant’s election of Group II, Claims 18-23, 25-26, and 31, drawn to a method for treating a disease associated with aberrant erythropoiesis in the reply filed on January 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2021.
While Applicant elected Group II, Claims 18-23, 25-26, and 31, they have changed the method from treating a disease associated with aberrant erythropoiesis to enhancing gene .

Newly submitted claims 32-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group II, claims 2, 5-6, 8-9, 11, 14-16, 18, 23, 25, and 31, drawn to a method of enhancing gene expression in a CD34+ cell or population thereof in a subject, the method comprising receiving results of a genomic sequencing of a subject and administering to the subject an agent, is classified in A61P 37/00.
Group III, claims 32-34, drawn to a method of enhancing gene expression in a CD34+ cell or population thereof in a subject, the method comprising results of a genomic sequencing of a subject, obtaining a CD34+ cell population from the subject, editing the CD34+ cell population via a gene editing tool, and administering to the subject the edited CD34+ cell population, is classified in C12N 5/10.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Invention II is directed to a method comprising administering an agent directly to the subject and can be performed without using a gene editing tool, whereas Invention III is directed to a method comprising cells being obtained from the subject, edited in vitro, and transplanted back to the subject.  The inventions do not have a similar scope because Invention II does not require the use of a gene editing tool as recited in Invention III.  The inventions are not obvious variants of one another because they recite different elements and require different methods of administering (in vivo-Invention II vs. in vitro-.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings – maintained
The drawings were received on August 8, 2021.  These drawings are not acceptable because Figure 28A as submitted is pixelated and barely legible.  The attempt to overcome the drawing objection by submitting a replacement sheet for Figure 28A is acknowledged, however the objection in maintained because the image is barely legible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification - withdrawn
Objections to the specification are withdrawn in view of Applicant’s amendment to the specification to correct minor informalities on pages 2 and 35-36 and to delete embedded hyperlinks on pages 50 and 51.

Claim Objections - withdrawn
Objections to claims 5 and 25 are withdrawn in view of Applicant’s amendment to correct minor informalities that were typographical in nature.

Claim Objections – new objection
Claims 14 and 15 are objected to because of the following informalities:  claim 14 in line 3 recites t; and claim 15 in line 5 recites the limitation “(IncRNAS)” which has a typographical error should read “(lncRNAs)” (with a lower case l instead of a capital I).  Appropriate correction is required.

Claim Objections - maintained
Claim 11 is objected to because of the following informalities:  in claim 11, line 2, "the signaling center signaling center" appears to by a duplicate typo and should likely read "the signaling center".   The Office has noted that the Applicant has addressed the claim objection in the response to the previous Office Action filed August 9, 2021.  However, Applicant has failed to amend claim 11 as stated in the response, therefore, this objection is maintained.  Appropriate correction is required.

Claim Rejections - 35 USC § 101 - maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 5-6, 8-9, 11, 14-16, 18, 23, 25, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more.  This rejection has been modified in view of Applicant’s amendment filed August 9, 2021 to cancel claims 19 and 20 and amend claims 5, 18, 23, and 31.
Step 1: The claims satisfy step 1 because they are directed to a process, specifically a process of enhancing gene expression in a CD34+ cell or population thereof in a subject.
Step 2A – Prong 1: The claims recite a process of enhancing gene expression in a CD34+ cell or population thereof in a subject by receiving results of a genomic sequencing of a subject having a disease or disorder identifying mutations in a signaling center and administering an agent that alters occupancy in the signaling center, which is an abstract idea and a law of nature.  The claims encompass a mental process of receiving sequencing results and inform a relevant audience about information about a subject.  These claims are analogous to Examples iii and xi in MPEP § 2106.04(b)(I).
Step 2A – Prong 2:  These judicial exceptions are not integrated into a practical application because the active steps of the process only achieve the judicial exceptions themselves and there is nothing further in the claim that utilizes the judicial exception in a practical application because it does not specify agents or a class of agents to be administered. 
Step 2B: The claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims do not included additional elements beyond receiving results of a genomic sequencing of a subject having a disease or disorder identifying mutations in a signaling center and administering an agent that alters occupancy in the signaling center, where the active method steps are well-understood, routine, and conventional in the art, see MPEP § 2106.05(d).  There are no steps that integrate the judicial exception into a practical application because the claims amount to mental processes of receiving sequencing results and a generic administration step without a particular treatment/agent for a particular disease or disorder.
Claims 2, 5-6, 8-9, 11, 14-16, 18, 23, 25, and 31 are included in the rejection as they do not recite additional elements over claim 18 that would overcome Steps 2A or 2B.  Claims 2, 5-6, 8-9, 11, 14-16, 18, 23, 25, and 31 are directed to methods receiving genomic sequencing results and administering an agent without adding “significantly more” than the judicial exception itself, and therefore, the claims are not directed to patent subject eligible matter.

Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.  Applicant argues that claim 18 as amended, and all claims dependent therefrom are directed to patent-eligible material.  
Amended claim 18, even with the limitations of claim 5, are not directed to patent-eligible material.  The amended claims recite a process of enhancing gene expression in a CD34+ cell or population thereof in a subject by receiving results of a genomic sequencing of a subject 

Claim Rejections - 35 USC § 112 - withdrawn
Rejection of claims 9, 11, 14, 15, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of Applicant’s amendment filed on August 9, 2021 to amend claims 9 and 15 to remove reference to lengthy tables and to cancel claim 19. 

Claim Rejections - 35 USC § 103 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 16, 18, 23, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. 2016 (PNAS, published April 19, 2016; as cited in the IDS filed on February 6, 2019) in view of Orkin et al. 2015 (US 20150132269 A1, published May 14, 2015; as cited in the IDS filed on February 6, 2019).  This rejection has been modified in view of Applicant’s amendment filed August 9, 2021 to incorporate the limitations of claim 5 into claim 18, to modify claim 5, and to cancel claims 19-20.
Wakabayashi et al.’s disclosure is directed to CRISPR/Cas9 genome editing to interrogate elements harboring mutations in human erythroid disorders, which are predicted to disrupt a canonical binding motif for the hematopoietic transcription factor GATA1 (see abstract).  Wakabayashi et al. discloses that targeted disruption GATA1 motifs in regulatory elements proximal to other genes implicated in erythroid disorders results in altered gene expression (see abstract). 
Regarding claims 18 and 23, Wakabayashi et al. teaches methods for modulating and enhancing transcriptional regulation of gene expression in adult CD34+ cells (see abstract; p. 4435, col. 1, para 6; p. 4438, col. 1, para 2; Fig. S9).  Wakabayashi et al. further teaches genomic sequencing to identify non-coding variants causing Mendelian erythroid disorders (MEDs), wherein the non-coding variants are in the DNA-binding motif of the hematopoietic 
Regarding claim 8, Wakabayashi et al. teaches methods of enhancing gene expression in CD34+ cells, wherein the lineage-specific master regulator is GATA1 (see abstract; p. 4434, col. 2, para 1; p. 4435, col. 1, para 2).
Regarding claim 16, Wakabayashi et al. teaches enhancing gene expressing in CD34+ cells derived from peripheral blood (see Supporting Information p. 1, col. 1, para 3).
Regarding claim 25, Wakabayashi et al. teaches methods of enhancing gene expression in CD34+ cells, wherein the disease associated with aberrant erythropoiesis is Diamond–Blackfan anemia or inherited anemia X-linked sideroblastic anemia (see p. 4436, col. 2, para 3; p. 4435, col. 1, para 4).
However, regarding claim 18, Wakabayashi et al. teaches enhancing gene expression in adult CD34+ cells (i.e., in vitro), but does not teach enhancing gene expression in CD34+ cells in a subject having a disease or disorder with identified mutations in signaling centers (i.e., ex vivo or in vivo).  Regarding claim 18, Wakabayashi et al. does not teach that the signal-responsive transcription factor is BCL11A.  
Regarding claim 23, Wakabayashi et al. teaches using CRISPR to alter mutations in CD34+ cells, but it does not teach obtaining the CD34+ population from a subject having a disease or disorder with identified mutations in signaling centers.  
Regarding claim 31, Wakabayashi et al. does not teach transplanting contacted CD34+ cells back into the subject.
Orkin et al.’s disclosure is directed to genome engineering for the targeted modification of the genome of a hematopoietic cell (see para 0002).  Orkin et al.’s further discloses a method of treating a patient in need of an increase in globin gene expression, the method comprising administering to the patient the pharmaceutical preparation in an amount sufficient to increase the globin gene expression in the patient suspected of having, or is at risk of developing thalassemia or sickle cell disease (see para 0038).
Regarding claim 18, Orkin et al. teaches compositions and methods including using CD34+ cells, HSCs and/or RBC precursor cells, nucleases, and/or polynucleotides encoding nucleases administered to a subject with a hemoglobinopathy to provide therapy for a subject (i.e., ex vivo or in vivo) in need thereof (see paras 0271-0272).  Orkin et al. teaches down-regulation of the BCL11A gene using these compositions and methods results in increased expression of gamma globin (see para 0015).  Orkin et al. further teaches the signal-responsive transcription factor is BCL11A (see para 0036).
Regarding claim 16, Orkin et al. teaches harvesting HSC/PC cells derived from bone marrow and from induced pluripotent stem cells (see para 0030 and 0240).
Regarding claim 23, Orkin et al. teaches obtaining CD34+ cells (see para 0251).
Regarding claim 25, Orkin et al. teaches enhancing gene expression in patients having a disease with aberrant erythropoiesis, including inherited anemia, beta-thalassemia, globoid cell leukodystrophy (Krabbes Disease), sickle cell anemia, severe combined immunodeficiency, X-linked lymphoproliferative syndrome, Wiskott-Aldrich syndrome, Hunter's syndrome, and Hurler's syndrome (see para 0205).
Regarding claim 31, Orkin et al. teaches treating cells in vitro and administering the modified cells to patients ex vivo (see paras 0221 and 0230; Example 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the methods of Wakabayashi et al. and Orkin et al.  A skilled artisan would have readily incorporated treating a disease associated with aberrant 
The ordinary artisan would have had a reasonable expectation of success because Wakabayashi et al. and Orkin et al. are directed to modulating gene expression using gene-editing tools in CD34+ cells by altering DNA binding sites and investigating methods to treat diseases associated with aberrant erythropoiesis.
 Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wakabayashi et al. and Orkin et al. as applied to claims 8, 16, 18, 23, 25, and 31 in the 35 U.S.C. § 103 discussion above, and further in view of Chin et al. 1995 (Nucleic Acids Research, published February 11, 1995; as cited in the IDS filed on February 6, 2019).  This rejection has been modified in view of Applicant’s amendment filed August 9, 2021 to incorporate the limitations of claim 5 into claim 18 and to cancel claims 19-20.
The combined teachings of Wakabayashi et al. and Orkin et al. are applied to claim 2, as they are applied to claim 8, 16, 18, 23, 25, and 31 under 35 U.S.C. § 103 above.  The combined teachings of Wakabayashi et al. and Orkin et al. do not teach the signaling center further comprising a tissue-specific transcription factor DNA binding motif.
Chin et al.’s disclosure is directed to transcriptional regulation of the human erythropoietin receptor gene by proteins binding to GATA-1 and Sp1 motifs (see title).
Regarding claim 2, Chin et al. teaches a tissue-specific transcription factor DNA binding motif in the erythropoietin surface receptor gene involved in the production of erythroid cells (see abstract; p. 3043, col. 1, para 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Wakabayashi et al. and Orkin et al. of enhancing gene expression in CD34+ cells in a subject by incorporating the use of a tissue-specific transcription factor DNA binding motif modulator, as previously disclosed by Chin et al.  The ordinary artisan would have been motivated to incorporate a tissue-specific transcription factor DNA binding motif modulator with a method of enhancing gene expression in CD34+ cells to improve applications in tissue replacement therapies because it can tightly control the gene expression and differentiation in specific cell types and decrease off-target effects.  Chin et al. teaches that GATA-1 and Sp1, along with other cell-specific factors, provide a high level of tissue-specific expression (see abstract; p. 3043, col. 1, para 3).  The ordinary artisan would have had a reasonable expectation of success because Wakabayashi et al., Orkin et al., and Chin et al. teach transcriptional control of signaling centers in erythroid cells.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wakabayashi et al. and Orkin et al. as applied to claims 8, 16, 18, 23, 25, and 31 in the 35 U.S.C. § 103 discussion above, and further in view of Hattangadi et al. 2011 (Blood, published October 12, 2011; as cited in the IDS filed on February 6, 2019).  This rejection has been modified in view of Applicant’s amendment filed August 9, 2021 to incorporate the limitations of claim 5 into claim 18 and to cancel claims 19-20.
The combined teachings of Wakabayashi et al. and Orkin et al. are applied to claim 6, as they are applied to claim 8, 16, 18, 23, 25, and 31 under 35 U.S.C. § 103 above.  The combined teachings of Wakabayashi et al. and Orkin et al. do not teach an agonist of a signaling pathway selected from the group consisting of: nuclear hormone receptor, cAMP pathway, MAPK pathway, JAK-STAT pathway, NFKB pathway, Wnt pathway, TGFBeta/BMP pathway, LIF pathway, BDNF pathway, PGE2 pathway, and NOTCH pathway. 
Hattangadi et al.’s disclosure is directed to determining the complex intracellular networks of coordinated gene expression by transcription factors, chromatin modifiers, and miRNAs that regulate the different stages of erythropoiesis (see abstract).
Regarding claim 6, Hattangadi et al. teaches agonist of a signaling pathway selected from the group consisting of: MAPK pathway (see p. 6259, col. 1, para 2 and p. 6261, col. 1, para 5) and JAK-STAT and NFKB pathways (p. 6259, col. 2, paras 2-3 through p. 6260, col. 1, para 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Wakabayashi et al. and Orkin et al. with the agonists of signaling pathways as taught in Hattangadi et al.  The ordinary artisan would have been motivated to incorporate the use of signaling pathways, to modulate erythropoiesis in a subject to improve treatment of erythroid disorders because it would allow tighter control of different stages of erythropoiesis to cater treatments according to the needs of the patient.  The ordinary artisan would have had a reasonable expectation of success because 
 Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.  Applicant argues that Wakabayashi, Orkin, Chin and Hattangadi, each taken alone or in any combination with each other, fail to teach or suggest each and every element of base claim 18.  Applicant further argues that there is no teaching or suggestion in Wakabayashi of a signaling center comprising both a DNA binding site for a lineage-specific regulator, e.g., GATA1, and a DNA binding site for a signal- responsive transcription factor listed in claim 18, e.g., BCL11A.  Applicant further argues that the application teaches that the DNA binding site for a lineage-specific regulator and the DNA binding site for a signal-responsive transcription factor are co-localized in the signaling center.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Orkin shows in Example 4 that the that the site on BCL11A targeted by TALEN pair partially overlap that targeted by the most active TALEN pair described in .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the DNA binding site for a lineage-specific regulator and the DNA binding site for a signal-responsive transcription factor are co-localized in the signaling center) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103 – new rejection necessitated by amendment
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wakabayashi et al. and Orkin et al. as applied to claims 8, 16, 18, 23, 25, and 31 in the 35 U.S.C. § 103 discussion above, and further in view of Vrijens et al. 2013 (PLoS One, published March 19, 2013; as cited in the IDS filed on February 6, 2019).  This rejection has been modified in view of Applicant’s amendment filed August 9, 2021 to claim 5.
The combined teachings of Wakabayashi et al. and Orkin et al. are applied to claims 5 and 14, as they are applied to claim 8, 16, 18, 23, 25, and 31 under 35 U.S.C. § 103 above.  The combined teachings of Wakabayashi et al. and Orkin et al. do not teach the signal-responsive transcription factors SMAD1 and SMAD5 and that the agent that activates SMAD1 is selected from the group consisting of: PD407824, MK-8776, LY-2606368 and LY-2603618, 
Vrijens et al’s disclosure is directed to identifying small molecule activators of BMP signaling in an effort to find treatments for bone and kidney disorders because BMPs are morphogens that play a major role in regulating development and homeostasis (see abstract).
Regarding claim 5, Vrijens et al. teaches the BMP signal-responsive transcription factors SMAD1 and SMAD5 (see abstract and Fig. 1). 
Regarding claim 14, Vrijens et al. teaches the small molecules isoliquiritigenin and 4’-hydroxychalcone alters occupancy at the signaling center by activating Smad1 phosphorylation (see p. 8, col. 1, para 1 and Fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Wakabayashi et al. and Orkin et al. with the signal-responsive transcription factors SMAD1 or SMAD5 and the agents isoliquiritigenin and 4’-hydroxychalcone that activate SMAD1 (see p. 8, col. 1, para 1 and Fig. 1).  The ordinary artisan would have been motivated to incorporate a tissue-specific transcription factor DNA binding motif modulator such as BMP signaling-responsive transcriptions factor SMAD1 and small molecules isoliquiritigenin and 4’-hydroxychalcone that activate SMAD1, as disclosed by Vrijens et al., with the method of enhancing gene expression in CD34+ cells to tightly control the gene expression and differentiation in specific cell types and decrease off-target effects.  The ordinary artisan would have had a reasonable expectation of success because Wakabayashi et al., Orkin et al., and Vrijens et al. teach transcriptional control of signaling centers in cells.  Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.
Double Patenting - withdrawn
Objection of claim 20 under 37 CFR 1.75 as being a substantial duplicate of claim 8 is withdrawn in view of Applicant cancelling claim 20.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                            

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636